





CITATION:
Blumas
v. The
          Institute of Chartered Accountants of Ontario, 2011 ONCA 94



DATE: 20110203



DOCKET: C51638



COURT OF APPEAL FOR ONTARIO



Blair,
          Rouleau and Epstein JJ.A.



BETWEEN



Ronald
Blumas



Plaintiff/Appellant



and



The
          Institute of Chartered Accountants of Ontario,

Desmond Alexander Gibb and Grant
          Fraser Dickson



Defendants/Respondents



Ronald
Blumas
, in person



Robert Peck, for the respondents



Heard & released orally:
January 31,
          2011



On appeal from the judgment of Justice John A.
Desotti
of the Superior Court of Justice dated October
          14, 2009.



ENDORSEMENT



[1]

The appellant appeals from the dismissal of his action
    for abuse of statutory authority and defamation.  The appellants principal submission is that
    the e-mail in issue was not protected by qualified privilege because it was
    made maliciously, in the sense that it was dishonest or reckless.  The trial judge found that the statement was
    inaccurate and the appellant argues that the use of such inaccurate hyperbole
    has no place in a regulatory process like the one at issue and amounts to
    dishonesty or recklessness.  In the
    appellants view, Mr. Dicksons e-mail served no legitimate purpose in carrying
    out his duties as the Director of Practice Inspection or Mr. Wilsons duties as
    Chief Executive Officer.  The defamatory
    statements were outside the scope of the Institute of Chartered Accountants of
    Ontarios (ICAO) duties as a regulatory authority and the trial judge ought therefore
    to have found that they were not protected by qualified privilege because they
    were made with malice

[2]

We disagree.  We see
    no basis to interfere with the trial judges finding that Mr. Dicksons e-mail
    was sent on an occasion of qualified privilege and that the privilege was not
    lost in the circumstances.

[3]

The ICAOs officials were acting in the public
    interest, within the context of a confidential regulatory process.   It is important in such circumstances that
    the officials involved be free to speak candidly.  As found by the trial judge, the narrowly-focussed
    comment was neither malicious nor used to cause the appellant
    embarrassment.  Malice was not a motive,
    let alone the dominant motive.  There was
    an ample basis for this finding on the record in this case.  The information communicated was reasonably within
    the scope of the regulatory process in the circumstances at the point when the
    information was given.

[4]

In view of this conclusion, it is not necessary to deal
    with the issue of damages.  Given the
    outcome, we see no basis to interfere with the costs award made at trial.

[5]

For these reasons, the appeal is dismissed.  Costs of the appeal to the respondents fixed
    in the amount of $20,000, inclusive of disbursements and all applicable taxes.

R.A. Blair J.A.

Paul Rouleau J.A.

G.J. Epstein J.A.


